Citation Nr: 0312714	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  99-15 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of an 
appendectomy.

2.  Entitlement to service connection for residuals of a 
right orchiectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel





INTRODUCTION

The veteran had active service from March 1955 to July 1958.

This appeal arises from rating decisions of the Detroit, 
Michigan Regional Office (RO).  By decision of the Board in 
November 2000, it was determined that new and material 
evidence sufficient to reopen the claims of service 
connection for residuals of an appendectomy, residuals of a 
right orchiectomy and a right inguinal hernia repair had been 
submitted and the claims were remanded to the RO for 
additional development of the evidence.  

By rating decision in March 2003, the issue of entitlement to 
service connection for a right inguinal hernia repair was 
granted.  


REMAND

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
As the veteran's claim was filed prior to November 9, 2000 
and was not final as of that date, the VCAA applies in this 
case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In the veteran's case, the RO has not complied with the duty 
to notify under the VCAA.  That is, there is no notice to the 
veteran of the type of evidence necessary to substantiate his 
claims and the division of responsibilities between the 
veteran and VA in obtaining that evidence.  See Quartuccio, 
supra.  As the RO has not fulfilled its obligations under the 
VCAA, it would potentially be prejudicial to the veteran if 
the Board were to proceed with a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, a remand is 
required in this case.

The Board notes that by rating decision in March 2003, 
service connection was awarded for residuals of a right 
inguinal hernia repair and a 10 percent evaluation was 
assigned.  In May 2003, a timely notice of disagreement was 
submitted relative to the new issue of whether a rating in 
excess of 10 percent is warranted for the service connected 
right inguinal hernia repair.  As a result, VA must provide 
the veteran with a statement of the case on this issue.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  (When an NOD is 
filed, the Board should remand, rather than refer the issue 
to the RO for the issuance of a statement of the case.)

In regard to claims for higher evaluations (such as the 
instant claim for a higher rating for a hernia repair), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that unlike 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
the March 2003 rating action was the initial grant of service 
connection for the hernia repair, whether staged ratings 
should be assigned for this disability must be considered. 

Also in regard with an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the 
instant claim for a higher evaluation for a hernia repair 
involves a rating assigned in connection with the original 
grant of service connection, the holdings in Fenderson and AB 
must be adhered to by the RO in the adjudication of this 
claim.  

Additional development of the medical evidence was requested 
as part of the November 2000 remand that has not been 
accomplished.  Accordingly, the veteran should be afforded a 
VA examination to include an opinion as to whether any 
preexisting disability was aggravated during service. 

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  

Accordingly, the veteran's case is REMANDED for the following 
action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the 
notice required under the new law, the 
RO should ask the veteran to provide 
information regarding all medical 
treatment for the disabilities at issue 
that has not already been made part of 
the record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination to 
determine the nature and extent of all 
residuals of the inservice appendectomy 
and right orchiectomy.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  All 
necessary diagnostic testing should be 
accomplished.  The examiner should 
provide a medical opinion as to whether 
it is at least as likely as not that any 
current disability is related to 
inservice medical treatment; and as to 
whether any pre-existing congenital 
disability was aggravated as a result of 
surgery performed during service.  The 
examiner must utilize the underlined 
standard of proof noted above.  

3.  Following completion of the 
development requested above, the RO 
should review the expanded record and 
re-adjudicate the issues of service 
connection for residuals of an 
appendectomy and a right orchiectomy.  
If any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued, and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2002).  

4.  With regard to the March 2003 rating 
decision which granted a 10 percent 
evaluation for a right inguinal hernia 
repair, the veteran and his 
representative should be provided with a 
statement of the case concerning the 
issue of whether a rating in excess of 10 
percent for the right inguinal hernia 
repair is warranted which conforms with 
the requirements of 38 U.S.C.A. § 7105(d) 
(1).  Consideration should be given to 
the holdings in Fenderson and AB.  In 
particular, the statement of the case 
should provide the veteran with a 
discussion of how applicable laws and 
regulations affect the RO's decision and 
a summary of the reasons and bases for 
such decision.  The veteran and his 
representative should be given an 
opportunity to respond to the statement 
of the case.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




